Citation Nr: 1519799	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-00 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to recognition of the Veteran's stepson (P.R.) as his dependent child for the purposes of payment of additional VA compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 determination of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  P.R. is a stepson of the Veteran; he was born in June 1986.  He became the Veteran's stepchild in November 2004, after the age of 18 but before the age of 23, and was a member of the Veteran's household.

2.  Prior to March 31, 2006, P.R. did not attend an educational institution that was approved by VA.

3.  As of March 31, 2006, P.R. attended an educational institution that was approved by VA.


CONCLUSION OF LAW

1.  Prior to March 31, 2006, the criteria for entitlement to recognition of the Veteran's stepson (P.R.) as his dependent child for the purposes of payment of additional VA compensation benefits have not been met.  38 U.S.C.A. §§ 101, 1115, 5107(b) (West 2014); 38 C.F.R. §§ 3.57 (2013).

2.  As of March 31, 2006, the criteria for entitlement to recognition of the Veteran's stepson (P.R.) as his dependent child for the purposes of payment of additional VA compensation benefits are met.  38 U.S.C.A. §§ 101, 1115, 5107(b) (West 2014); 38 C.F.R. §§ 3.57 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

Because the outcome of the claim of entitlement to recognition of the Veteran's stepson as his dependent child for the purposes of payment of additional VA compensation for the period prior to March 31, 2006, is determined solely as a matter of applicable law rather than by facts that are in dispute or that could potentially result in a favorable decision with further development, VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Moreover, because the Veteran's claim of entitlement to recognition of P.R. as his dependent child for the purposes of payment of additional VA compensation benefits as of March 31, 2006, has been granted, the issue of whether there was any error related to VA's duties under the VCAA with respect to this period is moot.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).


II.  Analysis

The Veteran seeks recognition of P.R. as a dependent for VA compensation purposes.  He maintains that he has been financially responsible for P.R. since "shortly before" his marriage to P.R.'s mother, his current spouse.  The Veteran asserts that, although P.R. was 18 years of age at the time of marriage, he should still be entitled to payment of additional compensation while P.R. was attending college.  See February 2008 Letter in Support of Claim.



As relevant to this appeal, VA law provides that a Veteran receiving VA disability compensation at the rate of 30 percent or more shall be entitled to additional compensation for a spouse, children, or dependent parents.  38 U.S.C.A. § 1115.  

Here, the Veteran has been in receipt of a rating in excess of 30 percent since August 1980.  See July 2013 Rating Decision Codesheet (reflecting the Veteran's combined rating for compensation purposes for the period from March 1972 through the present).  Further, he married P.R.'s mother in November 2004, at which time P.R. was 18 years old and attending university.  See Royal Emblem Marriage Certificate (reflecting a date of registration of the marriage of November [redacted], 2004); see also Royal Emblem Birth Certificate (noting that N.R. was born on June [redacted], 1986); Royal Emblem Certificate of Name Change (reflecting that N.R. changed his name to P.R.); April 2005 Statement (reporting that P.R. was "over 18 [and a] student at Thai college for at least 2 more years"); August 2008 Letter from the Veteran (noting that P.R. was a university student at the time of his marriage).

Accordingly, the dispositive issue is whether P.R. may be considered a dependent child, as that term is defined by VA law.  

In this regard, a "child" for purposes of additional compensation for a dependent is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and 

(i) who is under the age of 18 years; or 

(ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or 



(iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  

38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a)(1) (2014).

Here, the Veteran's stepson was born in June 1986 and turned age 18 prior to the marriage between the Veteran and P.R.'s mother in November 2004.  The Veteran had not adopted P.R. prior to marriage.  Thus, because P.R. was neither legally adopted before the age of 18 years nor had he acquired step-child status before the age of 18 years, as a matter of law, P.R. cannot be deemed a "child" for VA purposes under 38 C.F.R. § 3.57(a)(1).

Despite this, the Veteran essentially argues that, because his stepson was a full-time university student at the time of the marriage and for several years after, and because the Veteran was fully responsible for P.R.'s financial support while he was in school, P.R. should be recognized as a dependent during that period.  See February 2008 Letter (noting that P.R. "has been to college from March 2004 to May 15, 2005" and that "[h]e returned back to a different university March 31, 2006 and will graduate in a few years"); August 2008 Letter from the Veteran; January 2010 Statement Accompanying VA Form 9 (Substantive Appeal).  

In this regard the Board notes that 38 C.F.R. § 3.57(a)(2) provides that, for the purposes of determining entitlement of benefits based on a child's school attendance, the term "child" also includes an unmarried person "who became a stepchild of the veteran between the ages of 18 and 23 years and who is a member of the veteran's household."  38 C.F.R. § 3.57(a)(2) (2014).  See also Veterans Benefits Administration Adjudication Procedures Manual M21-1MR (M21-MR), Part III, Subpart iii, Chapter 5, Section G, Paragraph 42 (interpreting 38 U.S.C.A. § 3.57(b) and reflecting that, although a stepchild may not actually reside with a Veteran, VA considers a stepchild to be a member of a Veteran's "household" if they must live apart "for medical reasons[,] to attend school[,] to fulfill a military service obligation, or for other similar reasons", or if the child receives at least half of his/her support from the Veteran).  

In the instant case, it is undisputed that P.R. became a stepchild of the Veteran after he turned 18.  Moreover, P.R. is a member of the Veteran's household.  See M21-MR, III.iii.5.G.42.  In this regard, although P.R. does not live with the Veteran, he lives apart specifically "to attend school."  Id.  See also August 2008 Letter from the Veteran; January 2010 Statement Accompanying VA Form 9.  Moreover, the Veteran supported him financially while he was in school.  See January 2010 Statement Accompanying VA Form 9.  

The inquiry does not end there, however.  Rather, the expanded definition of dependent "child" under 38 C.F.R. § 3.57(a)(2) is specifically limited to determinations based on "school attendance," which, as noted, is further restricted to students "pursuing a course of instruction at an approved educational institution."  38 U.S.C.A. § 101(4)(A) ("The term 'child' means . . . a person who is unmarried and . . . who, after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), is pursuing a course of instruction at an approved educational institution . . . and who is . . . a stepchild who is a member of a veteran's household . . . ."); see also 38 C.F.R. § 3.57(a)(1)(iii).

Concerning this, the Vetera submitted multiple requests for approval of school attendance (VA Form 21-674) for P.R., which reflect that, from the time of the Veteran's marriage to P.R.'s mother in November 2004, through May 2005, P.R. attended the "Viriyalainakorn Sawan Commercial School."  See VA Forms 21-674, Request for Approval of School Attendance, submitted in April 2005, October 2006, and May 2008 (stating that P.R. attended the "Viriyalainakorn Sawan Commercial School" and reporting that he was pursuing a course of education or training on "Business").  The "Viriyalainakorn Sawan Commercial School" is not, however, among the educational institutions in Thailand approved by the Department of Veterans Affairs.  See 38 C.F.R. § 21.4260 (concerning VA approval of courses in foreign countries).  See also United States Department of Veterans Affairs Web Enhanced Approval Management System (WEAMS) Institution Search, http://inquiry.vba.va.gov/weamspub/buildSearchInstitutionCriteria.do (set "Select Country" to "Thailand"; set "Program Type" to "All Types"; and submit query) (reflecting 30 approved institutions, among which the "Viriyalainakorn Sawan Commercial School" is not listed).  Accordingly, for the time period during which P.R. was attending the "Viriyalainakorn Sawan Commercial School," the undisputed facts fail to establish that he was a dependent "child" as defined by 38 C.F.R. § 3.57.  

However, in October 2006, the Veteran submitted a request for approval of school attendance (VA Form 21-674) showing that P.R. began a new course of study at Bangkok University on March 31, 2006, with an expected graduation date in February 2010.  In this regard, Bangkok University is specifically listed among the educational institutions in Thailand approved by VA.  See United States Department of Veterans Affairs WEAMS Institution Search, http://inquiry.vba.va.gov/weamspub/buildSearchCountryCriteria.do (set "Select Country" to "Thailand"; set "Program Type" to "All Types"; and submit query) (listing Bangkok University); 38 C.F.R. § 21.4260.  Thus, the Board finds that the evidence establishes that, as of March 31, 2006, P.R. was attending a VA "approved educational institution."   38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a)(1)(iii), (a)(2).  Accordingly, as of that date, the Veteran is entitled to recognition of his stepson as his dependent child for the purposes of payment of additional VA compensation benefits.   

In sum, the pertinent legal authority governing the definition of "child" is clear and specific, and the Board is bound by such authority.  With regard to the appellate period prior to March 31, 2006, because the law and not the evidence is dispositive, the claim as concerning this initial period must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because, however, the evidence reflects that the Veteran's stepson met the criteria for recognition as a dependent child in March 2006, the claim is granted as of March 31, 2006 (until completion 

his of education or training, but not after reaching the age of 23 years).  See 38 U.S.C.A. §§ 101(4)(A), 5107(b); 38 C.F.R. §§ 3.102, 3.57(a); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  


ORDER

The claim of entitlement to recognition of the Veteran's stepson (P.R.) as his dependent child for the purposes of payment of additional VA compensation benefits for the period prior to March 31, 2006, is denied.

The claim of entitlement to recognition of the Veteran's stepson (P.R.) as his dependent child for the purposes of payment of additional VA compensation benefits for the period beginning March 21, 2006, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


